ACCEPTED
                                                                                                               03-14-00197-CV
                                                                                                                      4472975
                                                                                                     THIRD COURT OF APPEALS
                                                                                                                AUSTIN, TEXAS
                                                                                                         3/12/2015 11:53:33 AM
                                                                                                              JEFFREY D. KYLE
                                                                                                                        CLERK

                                  MrnrnNs, ToDD, LnoN¡.Rt, Tavlon & Aulnlcu
                                                 A Genenel PARTNERSì-IIP
JAMES F.     M¡nt'gNS*
                                                                                          FILED
                                                                                           AMANDAIN C. T¡vlon
                                           30I   CONGRESS AVENUE,   SU    A I95O   3rd COURT   OF APPEALS
Kallr       l. Toor                                                                       DeNreLL¡  V. AHLRrctl
        I
                                                   AUSTIN, TEXAS 7870I                  AUSTIN,  TEXAS
                                                                                              ALLEcRA D. l ltLL
Lncv L. LsoNrrno
                                                      (s12) 542-9898               3/12/2015 11:53:33 AM
Attorneys nt Law                                    ru  (5 l2) s42-9899                       Attorneys at Law
                                                                                       JEFFREY D. KYLE
*Board Certified in l'ax Law                       www.textaxlaw.com
                                                                                            Clerk
Texas Board of Legal Specialization

E-M¡\lL:      ataylor@textaxlaw.conr


                                                   March 12,2015
                                                                                         RECEIVED IN
                                                                                   3rd COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
Via Electronic Filin g                                                             3/12/2015 11:53:33 AM
Court of Appeals                                                                       JEFFREY D. KYLE
                                                                                            Clerk
Third District of Texas
Attn: Jeffrey Kyle_, Clerk
Price Daniel Sr. Building
209 West l4th Street, Room 101
Austin, Texas 78701

              Re         Graphic Packagíng Corporatíon v. Combs,
                         Court of Appeals Number: 03-14-00197-CV

Dear Mr. Kyle

      Please be advised that I will be out of town on April 15,2015 to present an
appellate CLE to the Tarrant County Business Litigation Section, and that James
Martens is scheduled for trial the week of June 15,2015 in Loyd House Aviation v.
Hegar, et. al. (Cause No. D-l-GN-14-00533). Accordingly, we respectfully
request that the Court not schedule oral argument in the above-referenced matter
on April 15 or June 17 ,2015.
Third Court of Appeals
March 12,2075
Page2

      Should you have any questions or need any additional information, please do
not hesitate to contact me. Thank you for your attention to this matter.

                                      Sincerely,




                                      By
                                                   Amanda G. Taylor

AGT:san

cc:    Rance Craft, via electronic mail
       Cynthia Morales, via electronic mail
       Amy Silverstein, via electronic mail